Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach each an every claimed limitation, in the claimed manner. In particular, no prior art could be found to teach the claimed approach to providing visitor behavior analysis data of a dynamic webpage that involves event counter information, an effective area of the dynamic webpage, visitor behavior analysis data, a heat map showing user behavior analysis on the dynamic webpage, a functional element on a reactive dynamic webpage including a dynamic event where one/more functional elements perform a function according to a pointer hover corresponding to an effective element, counter information according to pointer hovering corresponding to an effective element, heat map generation that is in sync with a user input by overlaying the generated heap map to the dynamic webpage and a user behavior analysis result of the effective elements together with an actual operation of the dynamic webpage. 
The claimed invention receives visitor behavior analysis data of a dynamic webpage and identifies an effective area corresponding to an effective element from the dynamic webpage. The invention then acquires event counter information corresponding to the effective area from the visitor behavior analysis data; generating a heat map showing a user behavior analysis result on the dynamic webpage based on the event counter information. Next the generated heat map is synchronized and outputted on the dynamic webpage. The dynamic webpage includes one or more functional elements on a reactive dynamic web page capable of generating a dynamic event. The one or more functional elements perform a function according to the hovering of a pointer corresponding to an effective element on the reactive dynamic web page. The visitor behavior analysis data includes event counter information collected in correspondence to hovering events of the pointer for the dynamic webpage. Next the generated heat map that is synchronized and outputted comprises: identifying an effective element of the dynamic webpage; generating heat map indicating event index based on the event counter information corresponding to the effective element from the visitor behavior analysis data; and outputting the generated heat map in synchronization with a user input of the dynamic webpage by overlaying the generated heat map to the dynamic webpage and a user behavior analysis result of the effective elements is provided together with an actual operation of the dynamic webpage as it is.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455